Exhibit 16.2 June 1, 2007 Securities and Exchange Commission 100F Street, N.E. Washington, D.C. 20549 RE:Modern City Entertainment, Inc. We have read the statements that we understand Modern City Entertainment, Inc. will include under Item 4 of the Form 8-k report it will file regarding the recent change of auditors.We agree with such statements made regarding our firm.We have no basis to agree or disagree with other statements made under Item 4. Yours truly, /s/Kramer Weisman and Associates, LLP Kramer Weisman and Associates, LLP Certified Public Accountants
